     Case 2:14-cr-00192-KJM-CKD Document 267 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                           No. 2:14-cr-0192 KJM CKD
12                         Respondent,
13            v.                                          ORDER
14    DONALD J. PEEL,
15                         Movant.
16

17           Movant has filed a motion for leave to request counsel along with a motion for the

18   appointment of counsel. ECF Nos. 265-266. There currently exists no absolute right to

19   appointment of counsel in § 2255 proceedings. See, e.g., Irwin v. United States, 414 F.2d 606

20   (9th Cir. 1969). 18 U.S.C. § 3006A authorizes the appointment of counsel at any stage of the

21   case “if the interests of justice so require.” See Rule 8(c), Rules Governing Section 2255

22   Proceedings. In the present case, the court does not find that the interests of justice would be

23   served by the appointment of counsel at this time.

24           Accordingly, IT IS HEREBY ORDERED that:

25           1. Movant’s motion for leave to file a motion for the appointment of counsel (ECF No.

26                 265) is granted.

27   /////

28   /////
     Case 2:14-cr-00192-KJM-CKD Document 267 Filed 11/19/20 Page 2 of 2


 1             2. The motion to appoint counsel (ECF No. 266) in the pending §2255 proceeding is

 2                  denied without prejudice.

 3   Dated: November 19, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12   12/peel0192.207(2).docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
